DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over TANJI et al. (U.S. Publication No. 2010/0204374, hereinafter TANJI) in view of in view of TSE eta l. (U.S. Publication No. 2006/0189744, hereinafter TSE) as evidenced by AZoM (AZO Materials Article entitled, “Polyolefin Elastomer-Properties and Applications of Polyolefins Elastomers (POE)” hereinafter AZoM).
Regarding claims 1, 7, and 8, TANJI teaches a nucleating agent masterbatch for polyolefin resin comprising 3 to 150 parts by mass of the aromatic phosphate metal salt (B) represented by the following formula (1) [0031 and 0041]: 

    PNG
    media_image1.png
    530
    537
    media_image1.png
    Greyscale

More specific Example of formula (1) include the following [0043]:

    PNG
    media_image2.png
    364
    533
    media_image2.png
    Greyscale

The masterbatch includes 0.1 to 100 parts by mass of the metal salt of fatty acid (C) represented by the following general formula (2) is further blended: 

    PNG
    media_image3.png
    216
    525
    media_image3.png
    Greyscale

Preferably, the amount of metal salt of fatty acid (C) is 1 to 50 parts [0048]. The masterbatch further comprises up to 20 parts of fillers [0054]. The fillers include talc [0064]. 
The polyolefin resin composition can be used in various applications such as molded articles including cling wraps, films for food wrapping materials such as trays and sheets [0067].
However, TANJI does not teach a preferred embodiment of amounts of aromatic phosphate metal salt (B) and metal salt of fatty acid (C) and 1 to 80 parts by mass of a thermoplastic elastomer (C).  
TANJI teaches 3 to 150 parts of aromatic phosphate metal salt (B) and 0.1 to 100 parts (preferably 1 to 50 parts) of metal salt of fatty acid (C), it would have been obvious to one of ordinary skill in the art at the time the invention was made to select the portion of the prior art's range which is within the range of applicant's claims because it has been held to be obvious to select a value in a known range by optimization for the best results. As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 627 F.2d 272,276,205 USPQ 215,219 (CCPA 1980). See also In re Woodruff 919 F.2d 1575, 1578,16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990), and In re AIIer, 220 F.2d 454,456,105 USPQ 233,235 (CCPA 1955).
In the same field of endeavor of polyolefin compositions, TSE teaches 20 wt% to 95 wt% of one or more polyolefin elastomers (including vulcanized rubbers and thermoplastic elastomers such as EPR) [0126]. EPR is an ethylene propylene rubber which satisfies a copolymer of ethylene α-olefin as claimed. Examples of articles made from the polyolefin composition include films, sheets, food packaging, and etc. [0361-0364]. 
The claimed amounts of components (A-D) can be adjusted (e.g. increased or decreased) to obtain the claimed range for the thermoplastic elastomer (C). For instance, if 100 parts of component (A), 50 parts of component (B), 60 parts of component (C), 20 parts of filler are used (60/230 x100% =26 wt%) then the amount of component (C) from parts by weight to wt% would be 26% which is within the range of TSE. 
As evidenced AZoM teaches are excellent impact modifiers for plastics and offer performance capabilities for compounded products in moulded goods and film applications. 
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided the thermoplastic elastomer (EPDM or EPR) of TSE with the composition of 
With regard to claim 8, TANJI teaches a nucleating agent masterbatch for polyolefin resin comprising 3 to 150 parts by mass of the aromatic phosphate metal salt (B) represented by the following formula (1) [0031 and 0041], TSE teaches 20 wt% to 95 wt% of one or more polyolefin elastomers (i.e., EPR) when adjusted the amount of thermoplastic elastomer is within the claimed range, TANJI teaches the composition comprises up to 20 parts of fillers (i.e., talc), and 0.1 to 100 parts by mass of the metal salt of fatty acid (C) wherein R4 of the formula is C8-C30 aliphatic organic acid which is within the claimed range. The polyolefin resin composition can be used in various applications such as molded articles including cling wraps, films for food wrapping materials such as trays and sheets [0067].
It would have been obvious to one of ordinary skill in the art at the time the invention was made to select the portion of the prior art's range which is within the range of applicant's claims because it has been held to be obvious to select a value in a known range by optimization for the best results. As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 627 F.2d 272,276,205 USPQ 215,219 (CCPA 1980). See also In re Woodruff 919 F.2d 1575, 1578,16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990), and In re AIIer, 220 F.2d 454,456,105 USPQ 233,235 (CCPA 1955).
Regarding claim 3, TANJI teaches the masterbatch comprises polyolefin resins includes homopolymer or copolymers of α-olefins such as polypropylene, low density polyethylene, linear low density polyethylene, and etc. [0050].
Regarding claim 6, TANJI teaches the masterbatch includes phosphorus antioxidant including bis (2,4-di-tert-butylphenyl) pentaerythritol diphosphite in the amount of 0.001 to 10 parts by mass [0057]. . 
Response to Arguments
Applicant's arguments filed 02/16/2021 have been fully considered but they are not persuasive. The response is insufficient to rebut the obviousness rejection. The Office Action mailed 09/16/2020 has been modified due to the claim amendments. 
Firstly, the applicant argues when nucleating agent is added there is a problem, i.e., impact resistance is lowered. In Table 8, the working Examples 5-1 to 5-6 exhibit improved nucleating agent effect and impact resistance because nucleating agent is not present in the mixture. However, in Comparative Examples 5-4 and 5-5 in Table 9, a nucleating agent was used that was not the claimed nucleating agent (phosphoric acid ester compound (A) represented by formula (1), the results show that the nucleating agent effect was hardly affected. The applicant argues that the working Examples 5-1 and 5-6 (Table 8) containing the claimed components (A and B) and the claimed ratio of components B/A of 0.55 to 2.0, demonstrates that the nucleating effect was remarkably improved as compared with a case in which a phosphate ester compound was singly added and a molded article would possess superior properties, i.e., impact resistance strength and suppress the degree of yellowing compared with the Comparative Example 5-3. 
The examiner has considered the applicants arguments, Declaration, and showing of unexpected results, however, the examiner disagrees. Firstly, the Examples are not commensurate in scope with the claims because the claims are not limited to the specific components and the amount of the components (i.e., components A-D) in the Tables 8 and 9 of the present specification. Therefore, it has been held that to overcome a reasonable case of prima facie obviousness given claim must be commensurate in scope with any showing of unexpected results, In re Greenfield, 197 USPQ 227. More specifically, the claims recite 0.001 to 10 parts of phosphoric acid ester compound (A) represented by formula (1), however, in 
Secondly, the applicant argues that TANJI does not disclose a thermoplastic elastomer and TANJI does not disclose, as parameter to be optimized, the ratio of Compound (B) to Compound (A) as recited in claim 1. 
The examiner has considered the applicant’s arguments, however, the examiner disagrees. The examiner acknowledges TANJI is silent to a thermoplastic elastomer (C), as indicated above, TSE is relied upon to teach a thermoplastic elastomer. Also, as indicated above, TANJI teaches the same phosphoric acid ester compound (A) represented by formula (I) in the amount of 0.1 to 100 parts which is within the claimed range and 1 to 100 (preferably 1 to 50 parts) of metal salt of fatty acid (C), one or ordinary skill .
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVE V HALL whose telephone number is (571)270-7738.  The examiner can normally be reached on M-F, 9 am-5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DEVE V. HALL
Primary Examiner
Art Unit 1765



/DEVE V HALL/Primary Examiner, Art Unit 1765